Citation Nr: 0316737	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-24 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
50 percent for migraine headaches.  

2.  Entitlement to an initial disability rating greater than 
10 percent for right carpal tunnel syndrome.  

3.  Entitlement to an initial disability rating greater than 
10 percent for right hip strain.  

4.  Entitlement to an initial disability rating greater than 
10 percent for left hip strain.  

5.  Entitlement to an initial disability rating greater than 
10 percent for residuals of multiple right ankle sprains.  

6.  Entitlement to an initial disability rating greater than 
10 percent for residuals of multiple left ankle sprains.  

7.  Entitlement to an initial disability rating greater than 
10 percent for right foot plantar fasciitis with heel spurs.

8.  Entitlement to an initial disability rating greater than 
10 percent for left foot plantar fasciitis with heel spurs.  

9.  Entitlement to a compensable initial disability rating 
for scar on the chest.  

10.  Entitlement to a compensable initial disability rating 
for scar on the back.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1989 to August 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Board notes that the veteran submitted a notice of 
disagreement in April 2001 with respect to the May 2000 
denials of initial compensable disability ratings for 
sinusitis, allergic rhinitis, and scar on right wrist.  
However, review of the claims folder reveals no substantive 
appeal received after the RO issued a statement of the case 
in August 2001.  Therefore, these issues are not currently 
before the Board. 
REMAND

During the course of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted.  Among other things, the VCAA 
expanded VA's duty to notify the claimant and her 
representative, if any, concerning certain aspects of claim 
development.  In particular, the VCAA provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and her representative, if any, 
of any information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (2002).  The notice should indicate 
what information should be provided by the claimant and what 
information VA will attempt to obtain on the claimant's 
behalf. Id. 

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  The 
Board attempted to cure this deficiency by letter to the 
veteran and her representative dated in November 2002.  
However, the regulatory provision that permitted the Board to 
provide such notice, 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002), was recently invalidated by the U.S. 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  Therefore, a remand to the RO is required 
in order to correct this deficiency.

The Board also finds that additional development should be 
undertaken while the case is at the RO on remand.  The 
veteran's only VA examination for her disabilities was in 
April 2000.  Since that examination, she has alleged that her 
disabilities have worsened.  Where the veteran claims that 
his condition is worse than when originally rated, and the 
available evidence is too old for an adequate evaluation of 
the veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281, 284 (1993).  In addition, with respect to the 
orthopedic disabilities, the April 2000 VA examination report 
fails to adequately address functional loss associated with 
each disability, as required by 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Finally, with 
respect to the scar on the chest and scar on the back, the 
Board notes that VA promulgated new regulations concerning 
the evaluation of skin disabilities, including scars, 
effective August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 
2002) (to be codified at 38 C.F.R. pt. 4).  A new examination 
is needed in order to ensure that the amended criteria may be 
addressed properly on readjudication.    

Accordingly, the case is REMANDED for the following action:

1.  The RO should take the appropriate 
steps to comply with the VCAA, to include 
notifying the veteran and her 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain on her behalf.  The appropriate 
time for response should be allowed.  

2.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations:

a) an orthopedic examination to 
determine the nature and severity of 
disability from bilateral hip strain, 
residual of bilateral multiple ankle 
sprains, and bilateral plantar fasciitis 
with heels spurs.  The examiner is asked 
to identify and describe any current hip, 
ankle, and foot symptomatology, including 
any functional loss associated with the 
hips, ankle, and feet due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  If there is no 
evidence of any of the above factors on 
examination, the examiner should so 
state.  The examiner should also inquire 
as to whether the veteran experiences 
flare-ups.  If so, the examiner should 
describe, to the extent possible, any 
additional functional loss or limitation 
of motion during such flare-ups.  

	b) a neurology examination to 
determine the nature and severity of 
disability from right carpal tunnel 
syndrome and migraine headaches.  With 
respect to migraine headaches, the 
examiner should inquire about and comment 
on to the frequency and severity, whether 
any hospitalizations have been required, 
and the extent to which they interfere 
with the veteran's ability to work.  

	c) a dermatology examination to 
determine the nature and severity of 
disability from scar on the chest and 
scar on the back.  The examination report 
should include a complete physical 
description of each scar, to include 
size, pain on examination, the presence 
of underlying soft tissue damage, and 
associated limitation of function.  
 
3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

4.  After completing any other necessary 
development, the RO should readjudicate 
the claims for increased initial 
disability ratings, listed above.  If the 
disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and her representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The purpose of this 
remand is to comply with Disabled American Veterans v. 
Secretary of Veterans Affairs and the VCAA.  The Board 
intimates no opinion as to the ultimate outcome of the 
appeal.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


